Title: To Thomas Jefferson from James Currie, 9 July 1786
From: Currie, James
To: Jefferson, Thomas



Dear Sir
Richmond July 9th. 1786.

I sit down in the midst of bustle and confusion to acknowledge the honors I have receeived from you by your letters wrote me since the receipt of mine by L. L. Page. [Littlepage] I knew nothing of Mr. Jays affair and his at the time I wrote by him or perhaps my letter would have been couched in a different Style. I think with you entirely on that Subject, and wish LP. prudence and gratitude had predominated over, what I imagine he conceived a proper return for the injury sustained by Mr. Jay’s treatment at N. York on his way to France. I thank you for Scheele, &c., &c. Books sent me, tho I have had little time as yet to peruse them; I thank you Sir likewise for your attention to procure me the Encyclopedia on the best terms.
Yours of the 27 Sepr. 85. Jany. 28th. 86 from Paris and that of the 24 March 86 by Dr. Lyons are before me, and permit me if you please to apologise for my not being so pointed in Writing as I could wish, and the honor of your correspondence absolutely demands; and withal my own inclination prompts me to it, as one of the things most desireable of all others to me. In future I’ll certainly be more regular if agreeable to you. I have ever remembred you respectfully to the families of Ampthill and Tuckahoe, to whom it gives much pleasure, as well as your other enquiring friends, to hear of your wellfare. Pray how does Miss Jefferson. I hope very well. Several enquiries have been made of me by different people. Miss Juddy Randolph very particularly inquisitive. I expect every thing from her under your Auspices. I wish when she comes here if ever that period arrives she may like us as well as when she left us. I’ll be pleased, if you’ll tender her my best wishes and most respectfull regards, if you ple[ase.] Dr. Lyons arrived here some time ago. I find him agreeable and well informed, for the time he spent in Europe. Your letter alone would induce me  to show him every attention in my power, tho he has real merit. He advised with me whether he should settle here. Inclination leads him, and he says he wishes not for an immediate run of business, but to settle where he can have new society and ultimately secure business. Therefore he has had my Voice for it, the more the merrier but the fewer the better cheer; his own mer[it,] the Fathers influence, his own connexions and our faundness of novelty will be different sources from which he’ll draw business, and debts and per adventure the Primum Mobile (to a young man without fortune) in the End—I mean Money—enough of this. I received A. Stuarts letter and gave it to him. Pray how comes it by the bye they make me pay for all your letters tho franked. If A. Stuart procures the things mentioned my care will not be wanting to forward them, as soon as possible.
As several ships are about sailing for France I believe chartered by Mr. Alexander or others, I sent a Box (from Coll. N. Lewis sent to my care to be forwarded you, containing Nutts leaves Seeds &c. &c. the produce of this country) down the River to Gosport to my friend there Mr. Nickolls, the partner of R. Morris of Philadelphia and B. Harrison Jr. here to wait for this letter to be forwarded you immediately and of which I have no doubt he will do without loss of time. Your Book by Dr. Lyons to me, I regard as a particular favor. I observe London and its people and the whole Empire you respect as rather unfriendly to us. I am perfectly satisfied your observation is a just one. Policy or Interest or something else it is to be hoped, may make them ultimately our firm friends if not for our sakes for their own. I shall say nothing of Congress or their affairs as they are all much better known to you than I am able to inform.—We have at present gloomy prospects for the ensuing year. The greatest fresh in this and other Rivers ever known but in May 1772 has laid waste Crops of all kinds from the Pt of Fork to Ampthill inclusive. D. Ross and Coll. T. M. R., your friends are among the principal sufferers. Corn here now sells at 1 guinea and 30/ ⅌ Barrell. There will not be half a Crop of wheat made, even in the high lands with the Rust &c. &c. in it. Tobacco at 1 Pistole ⅌ C., our taxes high, Extravagance rather upon the increase.
Mr. Henry is still Governor. His and all the Other officers of Governments Salaries were curtailed Under the Auspices of Thos. Underwood of Goochland and other reformers. Harrison got the Chair last Session after a violent struggle about residence and non residence; last Election the Surry men have left him out, and  the high Sheriff of C City died before the time of Election and Otway Byrd, his Successor being out of the way at the time to enter upon his new Office there was no Election. Of course the assembly must meet before the writ can be Issued which will prevent Col. H. having the Chair should he be sent a delegate, at least I suppose so, tho I know very little of those matters.—Tyler of C. City is made one of the Judges of the admiralty in place of Benjn. Waller deceased. Coll. R. R. [Richard Randolph] of Curles after a tedious Gouty and Bilious disorder yielded to the fate that awaits us all sooner or later (last month). He was very unhappy towards the latter End of his life; his affairs being much embarassed I believe kept his mind constantly anxious and unhappy. Coll. Cary continues to live. I believe unless he kills himself he’ll become almost boney throughout before his dissolution. He seems chiefly sinew at present. He is reelected Senator and grows deafer. Maddison is reelected for his County after considerable opposition; at the Instance of Genl. Washington, I have been told, old Geo. Mason comes in and several new Members from whom considerable things are expected in our critical situation. The two Nicholas’s, Geo. and Jack are to represent Albemarle next session. Fry was in the last, now left out, as is likewise Col. E. Carter, and Wilson N did not offer, wishing to pay attention to his wife and the culture of Tobacco &c. &c. of a Domestick nature.—I have some reason to think Mr. Henry will not continue to act another year as Governor however this is only surmise. The Canal from W. Ham goes on apace and they have marked out 3 different traces for its coming after passing Belvidere into a Bason which last will probably be marked out in the ground bounded by the lower End of my stable lot Eastward and to the W. by the hill terminating the flat ground lotts near the river on this side, as I write, from my own house and well over a considerable number of low lying lotts, upwards, towards the main street as it is continued, and next the river itself by a Wall built across the Ravine or Gulley above where the Tobbacco warehouses stand, very near where Mr. Andw. Ronald lives if you remember it.—This is not certain at present but thought probable by the directors Messrs. E. Rand[olph,] Ross and Harvie. It will depend upon the proprietors of the lotts liberality. As I own some on both sides, this way and next the River, I offer to give up a part as the other will be more valuable; but if they overflow, the whole to be paid its proper value. I hope others will do the same and matters will go on smoothly. It is certainly a great Object with this  Country. Would to God it was Effected speedily. You have a number of shares in the Canal, I forget how many.—Your plan of the Capitol came here some time after the receipt of Your letter to me mentioning it. They seem to think, some of them, it is upon a small scale for the purpose intended, but it is adopted and the larger scale on which we were proceeding laid aside, part of the foundation lifted and yours going on. I wish it may be in forwardness enough before next Session to prevent their putting a Stop to it altogether, at least for the present. Tho it will suit our finances better than the other, being less expensive, yet the great Opposition last session by Innis, Prentis and their adherents below and above to any Capital at all at present, I am afraid will now go down unless it be in such forwardness as to impose Silence on their tongues, Eloquent to a Prodigy on a Theme so interesting, as they say, to their Constituents and the Country at large in its present distressed almost irremediable situation.—We have had another religious Convention here and have chose a Bishop (The Revd. Mr. Griffiths). There is to be this month a general Convention of the Clergy of the U. States in Philadelphia for religious purposes and a Commercial Committee from the United States in Alexandria to propose something proper for Congress to be invested with for the benefit of the Trade in General. The Indians have been troublesome of late on our frontiers. Coll. Wm. Christian about 2 Mos. ago was killed by them. He was in pursuit at the head of a small party. The Indian who killed him lay himself on the ground mortally wounded and had just cunning and strength enough left to draw the trigger of his Gun unperceived by Ch:, then asking him some questions. The Indian did not survive 3 minutes and C[hristian] never reached home. An officer then with him shared the same fate almost at the same instant from another Indian in a similar situation, exactly. There were no other Indians there or near them at the time, known of at least. They are now likewise very troublesome in the Back parts of Georgia which state had some Gunns &c. &c. sent from here tother day for their assistance. The Spaniards tis supposed Connive or indeed abett them in this matter. We Celebrated Independence here tother day by eating an Excellent dinner at Anderson’s Tavern and drinking a number of proper toasts. We had the Band of Music, the discharge of Cannon, colors flying, &c. &c., manifesting our joy. Same day superseded Jno. Harvie Esqr. late Mayor, his time being out, of course, and elected for the ensuing Year Wm. Pennock Esqr. an Industrious and flourishing Merchant here. They  are all well at Eppington at present. Miss Polly wont leave Mrs. Eppes. All your other friends and relations as far as I recollect are well. I dare say you are tired of my Nonsense. McLurg continues Indolent tho respectable and an agreeable Companion. The Consequences of the late fresh in the beginning of last month has hurt the Air in the Neighbourhood of the River. A good number of Children in and about Town have yielded their liv[es] to its banefull influence. I beg you’ll Excuse this miscellaneous Hotch Potch. Yourself are to blame as you encouraged me in it before. Begging and hoping youll do me the honor to write me Often, and every thing you think will be agreeable or usefull to me communicate if you please, and allow me with great sincerity and much truth to subscribe myself Yr Excellency’s most Obedient & respectfull H Servt,

James Currie

